Name: 87/87/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Oils and Fats
 Type: Decision
 Subject Matter: executive power and public service;  processed agricultural produce;  agricultural policy
 Date Published: 1987-02-14

 Avis juridique important|31987D008787/87/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Oils and Fats Official Journal L 045 , 14/02/1987 P. 0050 - 0052 Finnish special edition: Chapter 3 Volume 22 P. 0186 Swedish special edition: Chapter 3 Volume 22 P. 0186 COMMISSION DECISION of 7 January 1987 on the setting-up of an Advisory Committee on Oils and Fats (87/87/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Advisory Committee on Oils and Fats was set up by Commission Decision 67/388/EEC (1), replaced by Commission Decision 73/421/EEC (2), as last amended by Decision 83/77/EEC (3); Whereas following the accession of new Member States to the Community, the number of seats on the Committee should be increased and they should be reallocated; whereas the procedure for the replacement of members should also be adjusted; Whereas the provisions concerning the Advisory Committee on Oils and Fats have been amended several times and have therefore become difficult to apply; whereas they should therefore be consolidated; Whereas the Commission should seek the views of producers, traders and consumers on matters arising in connection with the operation of the common organization of the market in oils and fats; Whereas all the occupations directly involved in the implementation of the market organization in question, and also consumers, must have an opportunity to participate in the drafting of the opinions requested by the Commission; Whereas the trade associations concerned and the consumer groups in the Member States have set up organizations at Community level which are in a position to represent those concerned in all the Member States, HAS DECIDED AS FOLLOWS: Article 1 1. There shall be attached to the Commission an Advisory Committee on Oils and Fats, hereinafter called the 'Committee'. 2. The Committee shall be composed of representatives of the following interests: agricultural producers, cooperatives, the oil-seed processing and vegetable-oil using industries, traders in olive oil and oil seeds, agricultural (4) OJ No 119, 20. 6. 1967, p. 2343/67. (5) OJ No L 355, 24. 12. 1973, p. 40. (6) OJ No L 51, 24. 2. 1983, p. 34. workers and workers in the food and feed manufacturing industries and consumers. 3. The Committee shall consist of two separate Sections, composed of members of the Committee: - the Olive and Olive Products Section, - the Oil Seed and Oil Seed Products Section. Article 2 1. The Committee or either of its separate Sections may be consulted by the Commission on any problem concerning the operation of Regulations on the common organization of the market in oils and fats, and in particular on measures to be adopted by the Commission under those Regulations. 2. The chairman of the Committee may indicate to the Commission the desirability of consulting the Committee or the separate Sections on any matter within the latter's competence on which its opinion has not been sought. He shall do so, in particular, at the request of one of the interests represented. Article 3 1. The Committee shall consist of 68 members. 2. Seats on the Committee shall be apportioned as follows: (a) Olive and Olive Products Section: - 12 to agricultural producers and cooperatives in the sector, - four to representatives of the olive-oil producing industries, - three to representatives of the olive-oil trade, - three to representatives of agricultural workers and of workers in the olive-oil industry, - two to consumers' representatives; (b) Oil Seed and Oil Seed Products Section: - 22 to agricultural producers and cooperatives in the sector, - 10 to representatives of the oil-seed processing and vegetable-oil using industries, of whom: - six shall represent industries producing oils other than olive oil, - one shall represent the margarine industry, - one shall represent industries using edible oils, - one shall represent industries using oils for industrial purposes, - one shall represent industries using oil cake, - three to representatives of the oil-seed trade. - three to representatives of agricultural workers and of workers in the food and feed manufacturing industries, - six to consumers' representatives. Article 4 1. Members of the Committee shall be appointed by the Commission on proposals from the trade workers' organizations set up at Community level which are most representative of the interests specified in Article 1 (2) and whose activities come within the scope of the common organization of the market in oils and fats; consumers' representatives shall be appointed on proposals from the Consumers' Advisory Committee. Those bodies shall for each seat to be filled put forward the names of two candidates of different nationality. 2. The term of office for members of the Committee shall be three years. Their appointments may be renewed. Members shall not be remunerated for their services. After expiry of the three years members of the Committee shall remain in office until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in paragraph 1. 3. A list of the members of the Committee shall be published by the Commission, for information purposes, in the Official Journal of the European Communities. Article 5 After consulting the Commission, each Section shall elect a chairman and a vice-chairman for a period of three years. The vice-chairman may not represent the same interest as the chairman. Election shall be, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. The chairmen of the two Sections shall alternately chair the Committee for half of its term of office. The Committee or Section may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee or Section. The officers shall prepare and organize the work of the Committee or Sections. Article 6 1. Only the Commission representatives, the members of the Committee or Sections, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total numbers of members representing the organization or organizations in question. This number shall be not less than one and not more than 12. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee or Sections as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right so speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee or Section, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee or Section. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee or Sections as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee or Sections may set up working groups to facilitate their work. Article 8 1. The Committee and its Sections shall be convened by the Commission and shall meet at Commission headquarters. Meetings of the officers shall be convened by the chairman by arrangement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, its Sections, its officers and the working groups. 3. Secretarial services for the Committee, its Sections, its officers and the working groups shall be provided by the Commission. Article 9 The Committee and the Sections shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Committee or of either of its Sections, set a time limit within which such opinion shall be given. The views expressed by the various interests represented shall be included in a report forwarded to the Commission. In the event of unanimous agreement being reached in the Committee or in the Section concerned on the opinion to be given, the Committee or the Section, as the case may be, shall formulate joint conclusions and attach them to the report. The outcome of discussions in the Committee or the Sections shall on request be communicated by the Commission to the Council and to the Management Committees. Article 10 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature, members of the Committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee or its Sections or of the working groups. In such cases, only Committee members and representatives of the Commission departments concerned may be present at meetings. Article 11 Commission Decision 73/421/EEC is hereby repealed. Article 12 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE17.95 FF: 1UEN; SETUP: 01; Hoehe: 1367 mm; 230 Zeilen; 10474 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................